UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1476



SYLVIA E. MCRAE, individually and as Personal
Representative, Estate of Gladys R. Evans,


                                              Plaintiff - Appellant,

          versus


SAMUEL L. EVANS, III,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:06-cv-03075-CWH)


Submitted:   October 31, 2007          Decided:     November 15, 2007


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sylvia E. McRae, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sylvia     McRae   appeals    the   district    court’s    orders

remanding her civil proceeding to state court and denying her

motion for reconsideration.         We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.         McRae v. Evans, No. 2:06-cv-03075-CWH

(D.S.C. May 15, 2007).        We deny McRae’s motion and supplemental

motion to stay the state court proceedings, and we dispense with

oral   argument     because   the    facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                     - 2 -